Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:

The opening sentence “The disclosure relates to an integrated MSD connector test device… is improper.

            Correction is required.  See MPEP § 608.01(b).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheen et al. (Hereinafter “Sheen”) in the US Patent Application Publication Number US 20140079981 A1 in view of Zhao et al. (Hereinafter “Zhao”) in the US Patent Application Publication Number US 20140193990 A1.
Regarding claim 1, Sheen teaches an integrated MSD connector test device (an electrochemical energy device housing that includes one or more electrical terminal elements formed integrally with the device housing and an electrical jumper; Paragraph [0002] Line 4-7), comprising: 
a housing [550] (FIG. 5 illustrates the internal electrical connections of an embodiment electrochemical storage device. In an embodiment, the electrochemical energy storage device 500 includes housing 550 (also shown as device housing 150 base portion 351 in FIGS. 3A and 3B) that is divided into four cavities 520 by partition walls 505; Paragraph [0091] Line 1-3); 
a disconnect connector (In an embodiment, a disconnect tool is required to disengage the snap lock connection. When the first and second connector housings are connected, the o-ring 332 forms a fluid and gas-tight seal with the mating feature 232 to prevent liquids and gasses from penetrating the interlocked connector housings; Paragraph [0073] Line 6-10) housed in the housing [550] (Each of the male connector pins 210a-210c may be either insert molded in the energy storage device housing 150 or may be installed after molding the energy storage device housing; Paragraph [0051] Line 1-4) and having a first polarity contact [210a/210b/210c] and a second polarity contact [210a/210b/210c] (Each housing 150 includes a current collector terminating end 567 in electrical contact with each of a plurality of anodes (e.g., the anode of the negative pass-through terminal 501b) or cathodes (e.g., the cathode of the positive pass-through terminal 501a); Paragraph [0093] Line 1-5; Each of the male connector pins 210a-210c may be either insert molded in the energy storage device housing 150 or may be installed after molding the energy storage device housing; Paragraph [0051] Line 1-3), 
wherein the second polarity contact [210a/210b/210c] comprises two contact portions [210a/210b/210c] separated from each other (each contact pins are separated from each other); a cable [567] extending at least partially outside of the housing [150], two ends of the cable being electrically connected to the two contact portions respectively (Referring to FIGS. 2A, 2B and FIG. 5, the first connector housing 230a, 230b, 230c serves as power input/output terminals to energy storage cells 510 operating inside the housing 150. Negative and positive terminating conductors 567 connect to corresponding male connector pins 210a, 210b, 210c at a terminal connection on the respective terminal plate 212a, 212b, 212c; Paragraph [0097] Line 1-7); and 

    PNG
    media_image1.png
    572
    636
    media_image1.png
    Greyscale

Figure 4B: Modified Figure 4B of Sheen


    PNG
    media_image2.png
    522
    703
    media_image2.png
    Greyscale

Figure 4A: Modified Figure 4A of Sheen
a first polarity port [501a/501b] and a second polarity port [501a/501b] in Figure 5 (Each housing 150 includes a current collector terminating end 567 in electrical contact with each of a plurality of anodes (e.g., the anode of the negative pass-through terminal 501b) or cathodes (e.g., the cathode of the positive pass-through terminal 501a); Paragraph [0093] Line 1-5) accessible from outside of the housing (Typically, the negative terminal connector is electrically connected to the anode of each energy storage cell operating inside the device housing 150 and the positive terminal conductor is electrically connected to the cathode of each energy storage cell operating inside the device housing 150. However, the polarities can be reversed and/or the energy storage cells inside the device housing 150 can be connected in series or in parallel without deviating from the present invention. According to an embodiment, each of the pass through electrical connector elements of the positive pass-through terminal 501a and the negative pass-through terminal 501b is substantially identical and comprises an external connector housing that is integrally formed with the housing base portion 351 (shown in FIGS. 3A and 3B); Paragraph [0097] Line 13-27);

    PNG
    media_image3.png
    756
    828
    media_image3.png
    Greyscale

Figure 5: Modified Figure 5 of Sheen
the first polarity port [501a/501b] being electrically connected to the first polarity contact, and the second polarity port being electrically connected to one of the contact portions (Referring to FIGS. 2A, 2B and FIG. 5, the first connector housing 230a, 230b, 230c serves as power input/output terminals to energy storage cells 510 operating inside the housing 150. Negative and positive terminating conductors 567 connect to corresponding male connector pins 210a, 210b, 210c at a terminal connection on the respective terminal plate 212a, 212b, 212c. In an embodiment, the first connector housing 230a, 230b, 230c, includes a negative terminal conductor 567 and is connected to the male pin at the terminal plate 212a, 212b, 212c. Similarly, in an embodiment, the first connector housing 230a, 230b, 230c may include a positive terminal conductor 567 connected to the male connector pin 210a, 210b, 210c at a terminal plate 212a, 212b, 212c. Typically, the negative terminal connector is electrically connected to the anode of each energy storage cell operating inside the device housing 150 and the positive terminal conductor is electrically connected to the cathode of each energy storage cell operating inside the device housing 150. However, the polarities can be reversed and/or the energy storage cells inside the device housing 150 can be connected in series or in parallel without deviating from the present invention. According to an embodiment, each of the pass through electrical connector elements of the positive pass-through terminal 501a and the negative pass-through terminal 501b is substantially identical and comprises an external connector housing that is integrally formed with the housing base portion 351 (shown in FIGS. 3A and 3B). The first connector housing 230a, 230b, 230c may include both mechanical interface elements and conductive and insulating electrical elements; Paragraph [0097] Line 1-30),
wherein the first polarity is a positive or negative [501a/ 501b], and correspondingly, the second polarity is a negative or positive [501b/501a] ([0096] In an embodiment, the electrochemical energy storage device 500 has a positive pass-through terminal 501a and a negative pass-through terminal 501b. Some embodiments include the positive and negative terminals in swapped locations such that the positive terminal 501a is located at the current illustrated position of the negative terminal 501b and vice versa; Paragraph [0096] Line 1-10).
Sheen fails to teach that the disconnect is the MSD connector.
Zhao teaches manual service disconnects for battery systems (Paragraph [0001] Line 1-2),
wherein the disconnect is MSD [106] (FIG. 1 illustrates a battery system 100 formed in accordance with an exemplary embodiment. The battery system 100 includes one battery pack 102 contained within a chassis or an outer casing 104 and a manual service disconnect (MSD) 106 mounted proximate to the battery pack 102. For example, the MSD 106 may be mounted directly to the outer casing 104. The MSD 106 may be mounted to another structure near the battery pack 102; Paragraph [0024] Line 1-8). The purpose of doing so is to reduce the requirement of cutting an additional opening on the outer casing, to provide electrical shielding for components of the battery pack by the outer casing of the battery pack, to reduce EMI leakage to reduce the diminishing the effectiveness of the electrical shielding and to reduce the cost, to increase shielding capability and to minimize cost.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sheen in view of Zhao, because Zhao teaches to include an MSD reduces the requirement of cutting an additional opening on the outer casing, provides electrical shielding for components of the battery pack by the outer casing of the battery pack, reduces EMI leakage to reduce the diminishing the effectiveness of the electrical shielding and  reduces the cost (Paragraph [0004]), increases shielding capability and minimizes cost (Paragraph [0055]).


Regarding claim 2, Sheen teaches an integrated MSD connector test device, further comprising 
a first polarity external terminal [501a/501b] and a second polarity external terminal [501a]/501b] housed in the housing (Typically, the negative terminal connector is electrically connected to the anode of each energy storage cell operating inside the device housing 150 and the positive terminal conductor is electrically connected to the cathode of each energy storage cell operating inside the device housing 150. However, the polarities can be reversed and/or the energy storage cells inside the device housing 150 can be connected in series or in parallel without deviating from the present invention. According to an embodiment, each of the pass through electrical connector elements of the positive pass-through terminal 501a and the negative pass-through terminal 501b is substantially identical and comprises an external connector housing that is integrally formed with the housing base portion 351 (shown in FIGS. 3A and 3B). The first connector housing 230a, 230b, 230c may include both mechanical interface elements and conductive and insulating electrical elements; Paragraph [0097] Line 1-30), wherein: 
the first polarity external terminal is electrically connected between the first polarity contact and the first polarity port so that the two are electrically connected to each other (Referring to FIGS. 2A, 2B and FIG. 5, the first connector housing 230a, 230b, 230c serves as power input/output terminals to energy storage cells 510 operating inside the housing 150. Negative and positive terminating conductors 567 connect to corresponding male connector pins 210a, 210b, 210c at a terminal connection on the respective terminal plate 212a, 212b, 212c; Paragraph [0097] Line 1-7), and the second polarity external terminal is electrically connected between the one of the contact portions and the second polarity port so that the two are electrically connected to each other (Referring to FIGS. 2A, 2B and FIG. 5, the first connector housing 230a, 230b, 230c serves as power input/output terminals to energy storage cells 510 operating inside the housing 150. Negative and positive terminating conductors 567 connect to corresponding male connector pins 210a, 210b, 210c at a terminal connection on the respective terminal plate 212a, 212b, 212c; Paragraph [0097] Line 1-7).

Regarding claim 3, Sheen fails to teach an integrated MSD connector test device, wherein one or more fuses are provided between the first polarity port and the first polarity external terminal and between the second polarity port and the second polarity external terminal respectively.
Zhao teaches manual service disconnects for battery systems (Paragraph [0001] Line 1-2),
wherein one or more fuses [136] in Figure 2 are provided between the first polarity port and the first polarity external terminal and between the second polarity port and the second polarity external terminal respectively (The MSD 106 includes fuses to provide over current protection for the power circuits) and a high voltage interlock (HVIL) circuit to control the high current power circuit during opening and closing of the MSD 106, such as during unplugging and plugging of the disconnect plug 112 from the disconnect header 110. The MSD 106 allows for easy access to the fuses for servicing and/or replacing the fuses; Paragraph [0029] Line 7-12). The purpose of doing so is to allow for easy access to the fuses for servicing and/or replacing the fuses, to allow servicing without needing to enter the battery pack. For example, the technician does not need to open the outer casing 104 to service the fuses, to  allow better sealing and shielding of the battery module.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sheen in view of Zhao, because Zhao teaches to include one or fuses allows for easy access to the fuses for servicing and/or replacing the fuses, allows servicing without needing to enter the battery pack. For example, the technician does not need to open the outer casing 104 to service the fuses, allows better sealing and shielding of the battery module (Paragraph [0029]).

Regarding claim 4, Sheen fails to teach an integrated MSD connector test device, 
further comprising one or more fuse holders that house the respective fuses, the fuse holders being at least partially exposed outside of the housing.
Zhao teaches manual service disconnects for battery systems (Paragraph [0001] Line 1-2),
further comprising 
one or more fuse holders [137] that house the respective fuses, the fuse holders being at least partially exposed outside of the housing [122] (0034] In an exemplary embodiment, the housing 122 includes a space 137 defined between the HVIL connector 132 and the high current terminal connector 130 or between the connectors 130, 132 and the walls of the housing 122. The serviceable fuses 136 are positioned in the space 137. The serviceable fuses 136 are exposed for servicing and replacing when the disconnect plug 112 is unmated from the disconnect header 110. When the disconnect plug 112 is mated to the disconnect header 110, the serviceable fuses 136 are covered and are inaccessible; Paragraph [0034] Line 1-10). The purpose of doing so is to easily provide servicing and replacing. to allow better sealing and shielding of the battery module.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sheen in view of Zhao, because Zhao teaches to include one or fuses holder allows for easy access to the fuses for servicing and/or replacing the fuses, allows servicing without needing to enter the battery pack. For example, the technician does not need to open the outer casing 104 to service the fuses, allows better sealing and shielding of the battery module (Paragraph [0029]) provides easily provide servicing and replacing (paragraph [0034]).


Regarding claim 5, Sheen teaches an integrated MSD connector test device, wherein
the housing comprises an upper housing and a lower housing detachably connected to each other (FIG. 5 illustrates the internal electrical connections of an embodiment electrochemical storage device. In an embodiment, the electrochemical energy storage device 500 includes housing 550 (also shown as device housing 150 base portion 351 in FIGS. 3A and 3B) that is divided into four cavities 520 by partition walls 505; Paragraph [0091] Line 1-3) and the MSD connector is housed in and fastened to the lower housing (In an embodiment, a disconnect tool is required to disengage the snap lock connection. When the first and second connector housings are connected, the o-ring 332 forms a fluid and gas-tight seal with the mating feature 232 to prevent liquids and gasses from penetrating the interlocked connector housings; Paragraph [0073] Line 6-10).

Regarding claim 6, Sheen teaches an integrated MSD connector test device, 
wherein an electrical connection between the first polarity external terminal and the first polarity contact and an electrical connection between the second polarity external terminal and the respective contact portion are within the lower housing (Each housing 150 includes a current collector terminating end 567 in electrical contact with each of a plurality of anodes (e.g., the anode of the negative pass-through terminal 501b) or cathodes (e.g., the cathode of the positive pass-through terminal 501a). The current collector terminating ends 467 are in electrical communication with flexible conductive ribbons 566 that extend to further current collecting elements in contact with, and preferably disposed between, cathode and anode layers. The conductive ribbons 566 electrically interconnect a plurality of energy storage cells disposed in each of the four energy storage cell areas 510. The energy storage cells may be connected in series, in parallel, or in a combination of series and parallel; Paragraph [0093] Line 1-13).


Regarding claim 7, Sheen teaches an integrated MSD connector test device, 
wherein 
the first polarity external terminal and the second polarity external terminal extend from the lower housing into the upper housing, a first polarity conductive wire and a second polarity conductive wire are located in the upper housing, and the first polarity port, the second polarity port and the fuses at least partially extend out from the upper housing to the outside (Typically, the negative terminal connector is electrically connected to the anode of each energy storage cell operating inside the device housing 150 and the positive terminal conductor is electrically connected to the cathode of each energy storage cell operating inside the device housing 150. However, the polarities can be reversed and/or the energy storage cells inside the device housing 150 can be connected in series or in parallel without deviating from the present invention. According to an embodiment, each of the pass through electrical connector elements of the positive pass-through terminal 501a and the negative pass-through terminal 501b is substantially identical and comprises an external connector housing that is integrally formed with the housing base portion 351 (shown in FIGS. 3A and 3B). The first connector housing 230a, 230b, 230c may include both mechanical interface elements and conductive and insulating electrical elements; Paragraph [0097] Line 1-30),

Regarding claim 8, Sheen teaches an integrated MSD connector test device, wherein 
an insulating block (shield 335 as the insulating block) is interposed in the housing and is configured to engage and secure the cable in the housing (The first connector housing 230c may include a hollow inner cavity 235 surrounding the male connector pin 210c. The inner cavity 235 is designed to interface with a mating protective shield 335 of the second device housing 237 (shown in FIG. 3A) when the second device housing 237 and the first device housing 230 are interconnected; Paragraph [0088] Line 9-15).

Regarding claim 9, Sheen teaches an integrated MSD connector test device, wherein 
wherein the insulating block [335] comprises a toothed structure for engaging an outer surface of the cable (The first connector housing 230c may include a hollow inner cavity 235 surrounding the male connector pin 210c. The inner cavity 235 is designed to interface with a mating protective shield 335 of the second device housing 237 (shown in FIG. 3A) when the second device housing 237 and the first device housing 230 are interconnected; Paragraph [0088] Line 9-15).


Regarding claim 10, Sheen teaches an integrated MSD connector test device, 
further 	comprising 
a binding structure [235+230a] (hollow inner cavity with the surrounding 230a as the binding structure) that secures the cable to the insulating block [335] (The first connector housing 230c may include a hollow inner cavity 235 surrounding the male connector pin 210c. The inner cavity 235 is designed to interface with a mating protective shield 335 of the second device housing 237 (shown in FIG. 3A) when the second device housing 237 and the first device housing 230 are interconnected; Paragraph [0088] Line 9-15).


Regarding claim 11, Sheen teaches an integrated MSD connector test device, 
wherein the binding structure [230a+[235] is a strap [230a] (In an embodiment, the insulating protective shield 335 (not shown) of the second connector housing 237 is inserted into the inner cavity 235 of the first connector housing 230c. In an embodiment, the inner surface of inner cavity 235 is shaped to mate with and guide the outer surface of protective shield 335 when connecting the first and second connector housings; Paragraph [0089] Line 1-7; 230a surrounds the cavity as a strap and therefore the binding structure is a strap). 
Regarding claim 12, Sheen teaches an integrated MSD connector test device, 
wherein the upper housing comprises a partition that defines a first space portion for the first polarity and a second space portion for the second polarity that is spaced apart from the first space portion, and wherein the first polarity external terminal, the first polarity port (Each housing 150 includes a current collector terminating end 567 in electrical contact with each of a plurality of anodes (e.g., the anode of the negative pass-through terminal 501b) or cathodes (e.g., the cathode of the positive pass-through terminal 501a). The current collector terminating ends 467 are in electrical communication with flexible conductive ribbons 566 that extend to further current collecting elements in contact with, and preferably disposed between, cathode and anode layers. The conductive ribbons 566 electrically interconnect a plurality of energy storage cells disposed in each of the four energy storage cell areas 510. The energy storage cells may be connected in series, in parallel, or in a combination of series and parallel; Paragraph [0093] Line 1-13).
Sheen fails to teach wherein the first polarity external terminal, the first polarity port, and the fuse therebetween are placed in the first space portion, and the second polarity external terminal, the second polarity port and the fuse therebetween are placed in the second space portion.
Zhao teaches manual service disconnects for battery systems (Paragraph [0001] Line 1-2), wherein 
the first polarity external terminal, the first polarity port, and the fuse therebetween are placed in the first space portion, and the second polarity external terminal, the second polarity port and the fuse therebetween are placed in the second space portion (The MSD 106 includes fuses to provide over current protection for the power circuits) and a high voltage interlock (HVIL) circuit to control the high current power circuit during opening and closing of the MSD 106, such as during unplugging and plugging of the disconnect plug 112 from the disconnect header 110. The MSD 106 allows for easy access to the fuses for servicing and/or replacing the fuses; Paragraph [0029] Line 7-12). The purpose of doing so is to allow for easy access to the fuses for servicing and/or replacing the fuses, to allow servicing without needing to enter the battery pack. For example, the technician does not need to open the outer casing 104 to service the fuses, to allow better sealing and shielding of the battery module and to easily provide servicing and replacing. to allow better sealing and shielding of the battery module.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sheen in view of Zhao, because Zhao teaches to include the first polarity external terminal, the first polarity port, and the fuse therebetween are placed in the first space portion allows for easy access to the fuses for servicing and/or replacing the fuses, allows servicing without needing to enter the battery pack. For example, the technician does not need to open the outer casing 104 to service the fuses, allows better sealing and shielding of the battery module (Paragraph [0029]) provides easily provide servicing and replacing (paragraph [0034]).


Regarding claim 13, Sheen teaches an integrated MSD connector test device, 
wherein an electrical connection [567] between the first polarity external terminal [501a/501b] and the first polarity contact [210a/210b/210c] and an electrical connection [567] between the second polarity external terminal [501a/501b] and the corresponding contact portion are achieved by one or more of: bolting, welding, riveting, interference fit and crimping (The current collector terminating end 567 is terminated to the male connector pin 210a, 210b, 210c of the first connector housing 230a, 230b, 230c of either the positive pass-through terminal 501a or the negative pass-through terminal 501b. In a preferred embodiment, the current collector terminating ends 567 are thermally attached to male connector pins or female conductor pins (e.g. by welding or soldering). In some embodiments, the flexible conductive ribbons 566 pass over the tops of separator walls 505 and are not in contact with electrolyte contained within cavities 520. In an embodiment, the flexible conductors 566, 567 are made from conductive material that is resistant to degradation by conditions within the energy storage device; Paragraph [0094] Line 1-13).

Regarding claim 14, Sheen teaches an integrated MSD connector test device, 
wherein the first polarity external terminal and the first polarity contact each comprise a plate-shaped connecting portion (Figure 5 shows that the connecting portion 567 is plate shaped), and these plate-shaped connecting portions are bolted and welded together; and the second polarity external terminal [567] and the corresponding contact portion each comprise a plate-shaped connecting portion, and these plate-shaped connecting portions are bolted and welded together (The current collector terminating end 567 is terminated to the male connector pin 210a, 210b, 210c of the first connector housing 230a, 230b, 230c of either the positive pass-through terminal 501a or the negative pass-through terminal 501b. In a preferred embodiment, the current collector terminating ends 567 are thermally attached to male connector pins or female conductor pins (e.g. by welding or soldering). In some embodiments, the flexible conductive ribbons 566 pass over the tops of separator walls 505 and are not in contact with electrolyte contained within cavities 520. In an embodiment, the flexible conductors 566, 567 are made from conductive material that is resistant to degradation by conditions within the energy storage device; Paragraph [0094] Line 1-13).

Regarding claim 15, Sheen teaches an integrated MSD connector test device, further comprising a locking feature for releasably securing the integrated MSD connector test device to an MSD socket (In an embodiment, a disconnect tool is required to disengage the snap lock connection. When the first and second connector housings are connected, the o-ring 332 forms a fluid and gas-tight seal with the mating feature 232 to prevent liquids and gasses from penetrating the interlocked connector housings; Paragraph [0073] Line 6-10).

Regarding claim 16, Sheen teaches an integrated MSD connector test device, wherein 
the locking feature is a protrusion or recess formed on the lower housing of the integrated MSD connector test device, which is configured for engaging a recess or a projection formed on the MSD socket (In an embodiment, the insulating protective shield 335 may sit in the inner cavity 235 and the locking features 331 may engage with the retaining features 259 as a bayonet connector when connecting the first and second connector housings. In an embodiment, the locking features provide a snap lock or quick connect that locks the first and second connector housings together. In an embodiment, a disconnect tool is required to disengage the snap lock connection. When the first and second connector housings are connected, the o-ring 332 forms a fluid and gas-tight seal with the mating feature 232 to prevent liquids and gasses from penetrating the interlocked connector housings; Paragraph [0073] Line 1-13).

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheen’981 A1 in view of Zhao ‘990 A1, as applied to claim 1 above, and further in view of Janarthanam et al. (Hereinafter “Janarthanam”) in the US patent Application Publication Number US 20150061413 A1.

Regarding claim 17, the combination of Sheen and Zhao fails to teach an integrated MSD connector test device, further comprising a pivot shaft supported by the lower housing, a pivot member pivotable around the pivot shaft, and a resilient member positioned between an actuation end of the pivot member and the lower housing, wherein the protrusion or recess is disposed on the pivot member, and the protrusion or recess is configured to engage the recess or protrusion on the MSD socket when the resilient member is in an uncompressed state.
Janarthanam teaches a battery system includes a battery cover, a battery access panel removably connected to the battery cover, and a service disconnect switch (Paragraph [0003] Line 1-3), further comprising 
a pivot shaft [38] (pull handle as the pivot shaft) supported by the lower housing, a pivot member pivotable around the pivot shaft, and a resilient member positioned between an actuation end of the pivot member [36] and the lower housing, wherein the protrusion or recess is disposed on the pivot member [36], and the protrusion or recess is configured to engage the recess or protrusion on the MSD socket when the resilient member is in an uncompressed state (With reference to FIG. 4, an embodiment of a service disconnect 22' according to the present disclosure is illustrated. Service disconnect 22' has a body 34 including an electrical connector (not shown in this view). Service disconnect also includes a pivotable member 36. Pivotable member 36 includes an interlock switch 24' configured to engage with an interlock. When installed in a battery cover system, switch 24' and the electrical connector complete an electrical circuit. Pivotable member 36 is slidably and pivotally connected to body 34. Pivotable member 36 is provided with a pull handle 38 to facilitate sliding and pivoting the pivotable member relative to body 34. Pivotable member 36 may slide relative to body 34 along a body axis 40 from a first station to a second station; Paragraph [0021] Line 1-14). The purpose of doing so is to prevent or enable removal of the access panel from the battery cover to connect the battery, to retain the battery cover to a battery tray when the access panel is installed and fastened to the battery cover.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sheen and Zhao in view of Janarthanam, because Janarthanam teaches to include a pivot shaft and a pivot member prevents or enables removal of the access panel from the battery cover (Paragraph [0004]), connects the battery (Paragraph [0006]), retains the battery cover to a battery tray when the access panel is installed and fastened to the battery cover (Paragraph [0008]).

Regarding claim 18, the combination of Sheen and Zhao fails to teach an integrated MSD connector test device, wherein the pivot member comprises an out-protruding portion at its actuation end. 
Janarthanam teaches a battery system includes a battery cover, a battery access panel removably connected to the battery cover, and a service disconnect switch (Paragraph [0003] Line 1-3), further comprising 
wherein the pivot member [36] comprises an out-protruding portion [34] at its actuation end (With reference to FIG. 4, an embodiment of a service disconnect 22' according to the present disclosure is illustrated. Service disconnect 22' has a body 34 including an electrical connector (not shown in this view). Service disconnect also includes a pivotable member 36. Pivotable member 36 includes an interlock switch 24' configured to engage with an interlock. When installed in a battery cover system, switch 24' and the electrical connector complete an electrical circuit. Pivotable member 36 is slidably and pivotally connected to body 34. Pivotable member 36 is provided with a pull handle 38 to facilitate sliding and pivoting the pivotable member relative to body 34. Pivotable member 36 may slide relative to body 34 along a body axis 40 from a first station to a second station; Paragraph [0021] Line 1-14). The purpose of doing so is to prevent or enable removal of the access panel from the battery cover to connect the battery, to retain the battery cover to a battery tray when the access panel is installed and fastened to the battery cover.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sheen and Zhao in view of Janarthanam, because Janarthanam teaches to include an out-protruding portion at its actuation end prevents or enables removal of the access panel from the battery cover (Paragraph [0004]), connects the battery (Paragraph [0006]), retains the battery cover to a battery tray when the access panel is installed and fastened to the battery cover (Paragraph [0008]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lee et al. (US 20170179548 A1) discloses, “[0018] Referring with particularity to FIG. 2, details associated with battery pack 400 are shown in a partially-exploded view. The battery pack 400 is typically made from numerous individual Li-ion or other suitable chemistry cells 410 that are placed in a facing arrangement (much like a deck of cards) along one of two generally orthogonal stacking axes formed by the aligned plate-like surfaces, and may be grouped into larger modules 420 which are in turn contained within a housing 430. In the present context, the terms “battery cell”, “battery module” and “battery pack” (as well as their shortened variants “cell”, “module” and “pack”) are use to describe different levels of components of an overall battery-based power system, as well as their assembly. One common vehicular form of the battery pack being investigated by the Assignee of the present invention uses air cooling, while another is normally associated with liquid cooling. The choice of one versus the other may be dictated by various vehicle integration concerns, such as cost and packaging space; regardless, either version is deemed to be within the scope of the present invention. Positive and negative terminals (or tabs, not shown) from the cells 410 to act as contacts for connection of the internally generated electrical current to a busbar, cabling or related common circuit 440 to deliver battery-produced current or motor/generator 300 produced current. The various individual battery cells 410 may also use a top covering known as an interconnect board (ICB, not shown) to communicate cell voltage information from the individual cells 410 to the circuit 440. A bulkhead 470 may serve as a housing for various relays 460 (discussed in more detail below in conjunction with FIG. 3). An MSD 450 is located on the top of the housing 430 and is used to facilitate electrical decoupling of the battery pack 400 from the various HEV 100 loads during service or for first-responder and related emergency situations- However Lee does not disclose a first polarity contact and a second polarity contact, wherein the second polarity contact comprises two contact portions separated from each other; a cable extending at least partially outside of the housing, two ends of the cable being electrically connected to the two contact portions respectively; and a first polarity port and a second polarity port accessible from outside of the housing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858